DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-16 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“electronically transmitting the encryption key to a data source and accessing a first set of
a data associated with the financial transaction through use of the encryption key, and validating the first set of data associated with the financial transaction by applying validation heuristics, wherein validating the first set of data includes validating the loan application by applying the validation heuristics to the derived asset information, and wherein validating the first set of data is used to generate a finding report” as recited in independent claims 1, 7 and 12. 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is deemed relevant but failed to teach or suggest the above noted limitations.

	Kearney et al (US Pub. No. 2005/0080721) disclose a system and method for routing loan data to a lender  and automating the building of a loan package with the lender’s specified content and stacking order.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

November 1, 2021